1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ amendment received on September 29, 2021.

3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of cl. 14.

4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the zone without the pipe string as set forth in claim 14 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly 



claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the claim recites “at least one channel” at line 10, it is vague what a channel is; it is not clearly defined; the phrase “a peak in a histogram” is indefinite as it is vague what a histogram is; histogram is a broad term (it could be histogram of amplitude; phase; frequency; impedance; temperature or any numerical values etc.) and is nothing but the graphical representation; it is not clearly defined;


In claim 3, the phrase “a synthetic signal” is indefinite as it is vague what a synthetic signal is; it is not clearly defined;
In claim 5, the phrase “minimizing a mismatch” is indefinite as it is vague as to what is meant by “mismatch”; mismatch of what? one needs at least two parameters to minimize the mismatch;
In claims 6,16,19, the phrase “total pipe thickness” is indefinite as it is unclear as to what a total pipe thickness is; The “pipe thickness” is defined as a thickness of the pipe but the “total pipe thickness” is not clearly understood;
In claim 8, the phrase “a number of receivers” is indefinite as only one receiver is recited in cl. 1; it is vague as how a plurality of receivers are used; A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the 
In claim 9, the phrase “more channels” is indefinite as it is vague as to what channels are; they are not defined;
In claim 14, the phrase “the plurality of zones does not include the pipe string” is indefinite as cl. 1 recites a pipe string in a wellbore; a plurality of zones based on the well plan; the receiver is in the pipe string; extracting a signal for each zone; thus it is vague as to how one zone does not include a pipe string; the scope of the claim is unclear;
In claim 18, the phrase “operable to” is not a positive limitation; perhaps applicant intends to delete it.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.


6.	Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  See MPEP § 2172.01. The omitted steps are: a plurality of nested pipes. A plurality of nested pipes are essential feature of the invention.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12,14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fouda et al. (WO 2018/031047; equivalent USPGPUB 2018/0106764).
	As to claims 1,18, Fouda discloses electromagnetic assessment of a pipe string (e.g. para 0050) comprising a disposing an electromagnetic logging tool in a wellbore; a transmitter e.g. 46 disposed on the electromagnetic logging tool; and a receiver e.g. 48 disposed on the electromagnetic logging tool; transmitting an electromagnetic field from the transmitter into a pipe string to energize the pipe string with the electromagnetic field thereby producing an eddy current (e.g. see para 0034 in ‘764) that emanates from the pipe string; measuring the eddy current in the pipe string with the receiver (by processor which is considered as an information handling system); forming a log (see e.g. figs. 8A-8F;9; Abstract) from the plurality of measurements; zoning the log into a plurality of zones e.g. figs. 4-5;8A-8F;9; and extracting a representative signal for each zone of the plurality of zones (see e.g. figs. 4-5;8A-8F;9). The representative signal is a peak (see e.g. paras 0015-0016;0052; Abstract).
	The method claims recited for using the apparatus in claims 1-12,14-17 are an inherent use of the apparatus of Fouda and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Fouda operates in the functional manner claimed by applicant. See MPEP 2112.02(I).

    PNG
    media_image1.png
    266
    286
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    662
    730
    media_image2.png
    Greyscale


As to claims 2,16,19, Fouda discloses an EM pipe inspection method and apparatus wherein the measurements are corrected and the properties of the pipe are estimated (see e.g. paras 0044-0046).
As to claims 3,20, Fouda discloses an EM pipe inspection method and apparatus wherein a non-linear mapping function from the representative signal and a synthetic signal is formed (see e.g. fig. 6).
As to claim 4, Fouda discloses estimating the pipe magnetic permeability and an electrical conductivity (e.g. paras 0014-0016).
As to claim 5, Fouda discloses an EM pipe inspection method and apparatus wherein the mismatch is reduced (e.g. see e.g. Abstract; paras 0027;0044).
As to claim 6, Fouda discloses an EM pipe inspection method and apparatus wherein the thickness of the pipe is computed (see e.g. para 0014). The total pipe thickness is interpreted as a thickness of the pipe.
As to claim 7, Fouda discloses an EM pipe inspection method and apparatus comprising constructing a two-dimensional non-linear mapping function between an amplitude and a phase of the representative signal (see e.g. paras 0046;0052).
As to claim 8 (insofar as understood), Fouda discloses an EM pipe inspection method and apparatus wherein the number of receivers to use can be easily determined in an inversion (see e.g. paras 0058;0098;0105).


As to claims 9-10, Fouda discloses an EM pipe inspection method and apparatus wherein the plurality of measurements are in a time-domain or a frequency-domain (see e.g. paras 0015;0029).
As to claims 11-12, Fouda discloses an EM pipe inspection method and apparatus wherein the log is divided into several sections (see e.g. figs. 8A-8F).
As to claim 14 (insofar as understood), Fouda discloses an EM pipe inspection method and apparatus wherein one of the plurality of zones inherently does not include the pipe string (see e.g. fig. 2). The pipe string in the wellbore does not extend all the way to the wellbore bottom thus some part of the wellbore does not have the pipe string and that is the zone where there is no pipe string.
As to claim 15, Fouda discloses an EM pipe inspection method and apparatus wherein a misfit function is performed defined as a difference between the representative signal and a synthetic signature (see e.g. para 0015-0016;0027).
 As to claim 17. Fouda discloses an EM pipe inspection method and apparatus wherein a thickness of the pipe string is computed using the inversion model (see e.g. paras 0026;0054).

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,18 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (6,359,434).
	As to claims 1,18, Winslow discloses electromagnetic assessment of a pipe string comprising a disposing an electromagnetic logging tool in a wellbore; a transmitter (e.g. Exciter coil) disposed on the electromagnetic logging tool; and a receiver (e.g. sensor coil) disposed on the electromagnetic logging tool; transmitting an electromagnetic field from the transmitter into a pipe string to energize the pipe string with the electromagnetic field thereby producing an eddy current (e.g. see Method of Analysis) that emanates from the pipe string; measuring the eddy current in the pipe string with the receiver; forming a log (see e.g. fig. 19) from the plurality of measurements; zoning the log into a plurality of zones e.g. fig. 19; and extracting a representative signal for each zone of the plurality of zones (see e.g. figs. 19,27,30). The representative signal is a peak which is shown in figs. 19,27,30. Note that the “histogram” is broadly interpreted as a bar graph; a graphical display of numerical data; a graphical representation; or a bar chart which is shown in e.g. figs. 19,27,30. The histogram is also defined as a hysteresis loop or a graph as shown in fig. 1B in 2021/0198998 by the same assignee. See definition of it e.g. in www.investopedia.com or www.mcmillandictionary.com. The pipe string is a plurality of pipes that are connected by joints and not a plurality of nested pipes.
Claims 1,18 are rejected under 35 U.S.C. 103 as being unpatentable over Fouda et al. (2018/0172872 or WO 2017/196357).
	As to claims 1,18, Fouda discloses electromagnetic assessment of a pipe string comprising a disposing an electromagnetic logging tool in a wellbore; a transmitter e.g. 46 disposed on the electromagnetic logging tool; and a receiver e.g. 48 disposed on the electromagnetic logging tool; transmitting an electromagnetic field from the transmitter into a pipe string to energize the pipe string with the electromagnetic field thereby producing an eddy current (e.g. see para 0033) that emanates from the pipe string; measuring the eddy current in the pipe string with the receiver; forming a log (see e.g. para 0030) from the plurality of measurements; zoning the log into a plurality of zones e.g. figs. 6B,7; and extracting a representative signal for each zone of the plurality of zones (see e.g. figs. 6-7). The representative signal is a peak which is shown in figs. 6B,7. Note that the “histogram” is broadly interpreted as a bar graph; a graphical display of numerical data; a graphical representation; a bar chart which is shown in e.g. figs. 6B,7. See definition of it e.g. in www.investopedia.com or www.mcmillandictionary.com.
Claims 1,18 are rejected under 35 U.S.C. 103 as being unpatentable over San Martin et al. (WO 2018/190831).
	As to claims 1,18, San Martin discloses electromagnetic assessment of a pipe string comprising a disposing an electromagnetic logging tool in a wellbore; a transmitter e.g. 102 disposed on the electromagnetic logging tool; and a receiver e.g. 104 disposed on the electromagnetic logging tool; transmitting an electromagnetic field from the transmitter into a pipe string to energize the pipe string with the electromagnetic field thereby producing an eddy current (e.g. see para 0020) that emanates from the pipe string; measuring the eddy current in the pipe string with the receiver; forming a log (see e.g. Abstract) from the plurality of measurements; zoning the log into a plurality of zones e.g. fig. 3; and extracting a representative signal for each zone of the plurality of zones (see e.g. figs. 5-8). The representative signal is a peak (due to collar). Note that the “histogram” is broadly interpreted as a bar graph; a graphical display of numerical data; a graphical representation; or a bar chart which is shown in e.g. fig. 8A. See definition of it e.g. in www.investopedia.com or www.mcmillandictionary.com.
Claims 1,18 are rejected under 35 U.S.C. 103 as being unpatentable over Fouda et al. (WO 2018/031038).
	As to claims 1,18, Fouda discloses electromagnetic assessment of a pipe string comprising a disposing an electromagnetic logging tool in a wellbore; a transmitter e.g. 102 disposed on the electromagnetic logging tool; and a receiver e.g. 104 disposed on the electromagnetic logging tool; transmitting an electromagnetic field from the transmitter into a pipe string to energize the pipe string with the electromagnetic field thereby producing an eddy current (e.g. see para 0014) that emanates from the pipe string; measuring the eddy current in the pipe string with the receiver; forming a log (see e.g. para 0013) from the plurality of measurements; zoning the log into a plurality of zones e.g. figs. 4-8; and extracting a representative signal for each zone of the plurality of zones (see e.g. figs. 4-8). The representative signal is a peak which is shown in figs. 4-8. Note that the “histogram” is interpreted as a bar graph; a graphical display of numerical data; a graphical representation; a bar chart which is shown in e.g. figs. 4-8. See definition of it e.g. in www.investopedia.com or www.mcmillandictionary.com.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

10.	Applicant’s arguments with respect to claim(s) 1-12,14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892. 
Atherton (6,127,823) discloses a pipe inspection system with amplitude and phase charts (figs. 4,7-9).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858